              Case 1:17-cv-09930-GHW Document 70 Filed 11/17/18 Page 1 of 2
                  LEE LITIGATION GROUP, PLLC
                                   30 East 39th Street, Second Floor
                                           New York, NY 10016
                                             Tel: 212-465-1180
                                             Fax: 212-465-1181
                                        info@leelitigation.com

WRITER’S DIRECT:              212-465-1124
                              taimur@leelitigation.com
                                                                                                 November 17, 2018
Via ECF
The Honorable Gregory H. Woods, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                     Re:      Rodriguez v. Castle Check Cashing Corp., et al.
                              Case No. 17 CV 9930 (GHW)


Dear Judge Woods:

           We represent Plaintiff in the above referenced action.

        This letter is respectfully submitted to bring to the Court’s attention two recent decisions1 in
wage-and-hour cases by other courts in the Southern District. As explained below, both rulings
counsel in favor of granting Plaintiff’s pending2 application for an enterprise-wide conditional
collective certification pursuant to 29 U.S.C. § 216(b), covering non-exempt employees (including,
but not limited to tellers and head tellers) of all 7 of Defendants’ “Castle Check Cashing” stores.

        In Estrada v. Kingsbridge Marketplace Corp., No. 17 CV 9890 (NSR) (LMS) (S.D.N.Y.),
Magistrate Judge Smith certified a broad conditional collective action of non-exempt personnel on
an enterprise-wide basis across two supermarket locations. See EXHIBIT A, Estrada Order dated
October 16, 2018. In finding that the Estrada Defendants’ supermarkets constituted a “single
integrated enterprise” (for conditional collective certification purposes), Magistrate Judge Smith
relied upon evidence (including sworn declaration testimony and other documents) substantially
similar to the evidence that Plaintiff Rodriguez submitted here. See Id., pp. 25-28. Pertinently,
Magistrate Judge Smith also declined to credit a self-serving declaration submitted by the Estrada
defendants in opposition to the plaintiffs’ motion that closely resembled the declarations submitted
as part of Castle Check Cashing’s opposition papers. See Id., pp. 28-29.

        Likewise, in Leonardo v. ASC, Inc., No. 18 CV 3657 (VEC) (S.D.N.Y.), relying heavily on
a plaintiff declaration that (in our view) was significantly less specific and compelling than the
detailed supporting declaration filed in this case by Plaintiff Rodriguez, Judge Caproni granted
conditional collective certification for employees in several positions across three restaurants. See

1
    Plaintiff’s counsel here also represents the plaintiffs in the two cases referenced.
2
  The briefing for Plaintiff’s conditional collective certification motion was completed on July 9, 2018, prior to the
issuance of either of the two decisions referenced herein. See Dkt Nos. 35-37 (Plaintiff’s motion papers), 41-46
(Defendants’ opposition papers), and 53 (Plaintiff’s reply papers).
         Case 1:17-cv-09930-GHW Document 70 Filed 11/17/18 Page 2 of 2



EXHIBIT B, Leonardo Order dated November 14, 2018. Even though the Leonardo plaintiff was
primarily required to work at only one of the restaurants operated by the defendants, Judge Caproni
defined the collective to encompass employees of two of the other restaurants (as well as the
restaurant that the plaintiff was primarily employed at), on the theory that the three restaurants
“acted as a single integrated enterprise”. See Id., pp. 4-6.

       We respectfully request that the Court follow the well-reasoned Estrada and Leonardo
decisions and grant conditional collective certification with respect to employees at all 7 of
Defendants’ “Castle Check Cashing” stores.

Respectfully submitted,

/s/ Taimur Alamgir
Taimur Alamgir, Esq.

cc:    Defendants via ECF
